Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation Pursuant to NRS 78.385 and 78.390 - (After issuance of Stock) 1. Name of the corporation: Minerco Resources, Inc. 2. The articles have been amended as follows (provide article number if available): Section 3. shall be amended as follows: "The number of shares of common stock which the Company shall have authority to issue is 1.2 Billion (1,200,000,000) shares, par value $0.001, of which 1,775,000,000 shares shall be designated as common stock and 25,000,000 shall be designated as "blank check" preferred stock.” Effective as of December 31, 2010, each share of common stock of the Corporation issued and outstanding as of the record date set by the Corporation's board of directors will be subject to a 1 for 10 reverse split, with all fractional shares being rounded up to the nearest whole share. 1 Continued 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power or such greater proportion of the voting power as may be required in the case of a vote by classesor series , or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: December 6, 2010 4. Effective date of filing (optional): December 31, 2010 5. Signature: (required) Signature of Officer *if any proposed amendment would alter or change any preference or any relative to other right given to any class or series of outstanding shares, then the amendment must be approved by the vote. In addition to the affirmative vote otherwise required of the holders of shares representing a majority of the voting power of each classor series affected by the amendment regardless of limitations or restrictions on the voting power thereof. IMPORTANT : Failure to include any of the above information and submit the proper fees ay cause this filing to be rejected. This form must be accompanied by appropriate fees. 2 CERTIFICATE OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF MINERCO RESOURCES, INC. Continued: The Preferred Stock of the corporation shall be issued by the Board of Directors of the corporation in one or more classes or one a more series within any class and such classes or series shall have such voting powers, full or limited, or no voting powers, and such designations, preferences, limitations or restrictions as the Board of Directors of the corporation may determine, from time to time. The holders of the Common Stock are entitled to one vote for each share held at all meetings of stockholders (and written actions lieu of meetings). There shall be no cumulative voting. Shares of Common Stock and Preferred Stock may be issued from time to time as the Board of Directors shall determine and on such terms and for such consideration as shall be fixed by the Board of Directors." 3
